Exhibit 10.1
AMENDMENT NO. 2 TO AGREEMENT
THIS AMENDMENT No. 2, dated as of November 16, 2009 (“Amendment No. 2”), to the
Agreement dated February 4, 2009 (the “Agreement”), and Amendment No. 1, dated
August 13, 2009 (“Amendment No. 1”), by and among White Electronic Designs
Corporation, an Indiana corporation (“WEDC”), Wynnefield Partners Small Cap
Value, L.P. (and its affiliates) (“Wynnefield Partners”), Caiman Partners, L.P.
(“Caiman Partners"), Kahn Capital Management LLC (“Kahn Partners”) and, solely
with respect to Section 8(b) of the Agreement in each of their respective
capacities as shareholders, Jack A. Henry, Paul D. Quadros, Thomas M. Reahard,
Thomas J. Toy and Edward A. White (the “Other Parties”). For purposes of this
Amendment No. 2, other than as set forth in Section 3.1 hereof, Wynnefield
Partners and the Other Parties are merely signatories, acknowledging, approving
and affirming this Amendment No. 2 and shall not be deemed to take on further
obligations as a result of this Amendment No. 2. From time to time in this
Amendment No. 2, the signatories hereto are referred to individually as a
“Party” and together as the “Parties.”
RECITALS
WHEREAS, Brian Kahn, the Chairman of the Board of Directors (the “Board”) of
WEDC, and his affiliated entities Caiman Partners, Kahn Partners, and other
affiliates of Mr. Kahn set forth in the Schedule 13D (or any amendments thereto)
(the “13D”) relating to the common stock of WEDC (the "Common Stock”) filed with
the Securities and Exchange Commission (the “SEC”) by Mr. Kahn and his
affiliated entities (Mr. Kahn, Caiman Partners, Kahn Partners, and the other
affiliates of Mr. Kahn set forth in the 13D are collectively referred to as, the
“Kahn Entities”), may currently be deemed to beneficially own (as determined
under Rule 13d-3 promulgated under the Exchange Act) shares of Common Stock
totaling, in the aggregate, 4,438,647 shares, or approximately 19.35% of the
Common Stock issued and outstanding (based upon 22,940,196 shares of Common
Stock issued and outstanding as of August 7, 2009, as reported in WEDC’s most
recent Quarterly Report on Form 10-Q, filed with the SEC on August 12, 2009);
and
WHEREAS, the Parties hereto have agreed to enter into this Amendment No. 2 to
the Agreement to provide for the acquisition by the Kahn Entities of Common
Stock, wherein, the Kahn Entities may purchase or acquire shares of Common Stock
until such time as the Kahn Entities would, in the aggregate, collectively
beneficially own (after aggregating all their ownership, other than equity-based
grants to Mr. Kahn as a result of Board service) up to thirty-five percent (35%)
of the issued and outstanding shares of Common Stock, excluding equity-based
grants to Mr. Kahn as a result of Board service (the “Maximum Threshold”), as of
the date of such purchase or acquisition, based upon the number of shares of
Common Stock issued and outstanding as set forth in the most recent Quarterly
Report on Form 10-Q or Annual Report on Form 10-K filed by WEDC with the SEC
prior to the date of such purchase or acquisition, in exchange for certain
additional obligations set forth herein.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
herein, and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, intending to be legally bound hereby, the parties agree as
follows:
Section 1.1. Capitalized terms used but not otherwise defined herein have the
meanings assigned thereto in the Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 1.2. As of the date of this Amendment No. 2, Amendment No. 1 is hereby
terminated and shall be of no further force or effect.
Section 1.3. The Kahn Entities represent and warrant to WEDC that as of the date
hereof (a) this Amendment No. 2 has been duly authorized, executed and delivered
by Caiman Partners and Kahn Partners, and is a valid and binding obligation of
Caiman Partners and Kahn Partners, enforceable against Caiman Partners and Kahn
Partners in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles; (b) neither the execution of
this Amendment No. 2 nor the consummation of any of the transactions
contemplated hereby nor the fulfillment of the terms hereof, in each case in
accordance with the terms hereof, will conflict with, result in a breach or
violation or imposition of any lien, charge or encumbrance upon any property or
assets of Caiman Partners or Kahn Partners or any of their subsidiaries pursuant
to any law, any order of any court or other agency of government, the
organizational documents of Caiman Partners or Kahn Partners as currently in
effect, or the terms of any indenture, contract, lease, mortgage, deed of trust,
note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which Caiman Partners or Kahn Partners is a party or
bound or to which its or their property or assets is subject; (c) as of the date
of this Amendment No. 2, the Kahn Entities may be deemed to beneficially own (as
determined under Rule 13d-3 promulgated under the Exchange Act), in the
aggregate, 4,438,647 shares of Common Stock; and (d) the Kahn Entities 13D filed
with the SEC is materially correct as to the SEC form and presents a fair and
accurate description, in all material respects, of the relationship and
affiliations of such entities as they apply to the ownership of the Common
Stock.
Section 1.4. WEDC hereby represents and warrants to the Kahn Entities that
(a) this Amendment No. 2 has been duly authorized, executed and delivered by
WEDC, and is a valid and binding obligation of WEDC, enforceable against WEDC in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (b) neither the execution of this
Amendment No. 2 nor the consummation of any of the transactions contemplated
hereby nor the fulfillment of the terms hereof, in each case in accordance with
the terms hereof, will conflict with, result in a breach or violation or
imposition of any lien, charge or encumbrance upon any property or assets of
WEDC or any of its subsidiaries pursuant to any law, any order of any court or
other agency of government, WEDC’s Restated Articles of Incorporation, Amended
and Restated Bylaws, or the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which WEDC is a party or bound or to which
its property or assets is subject nor trigger any “change of control” provisions
in any agreement to which WEDC is a party.
Section 2.1. Section 6(b) of the Agreement is amended and restated in its
entirety as follows:
"(i) cause Wynnefield Partners to purchase or otherwise acquire or agree to
acquire beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act) of any Common Stock or other securities issued by WEDC, if in
any such case, immediately after the taking of such action, Wynnefield Partners
would, in the aggregate, beneficially own more than 9.9% of the then outstanding
shares of Common Stock, or (ii) cause the Kahn Entities to purchase or otherwise
acquire beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act)

 

2



--------------------------------------------------------------------------------



 



of any Common Stock or other securities issued by WEDC, if in any such case,
immediately after the taking of such action, the Kahn Entities would, in the
aggregate, collectively beneficially own (as determined under Rule 13d-3
promulgated under the Exchange Act) more than the Maximum Threshold, as of the
date of such purchase or acquisition, based upon the number of shares of Common
Stock issued and outstanding as set forth in the most recent Quarterly Report on
Form 10-Q or Annual Report on Form 10-K filed by WEDC with the SEC prior to the
date of such purchase or acquisition.”
Section 2.2. Notwithstanding anything to the contrary in the Agreement, the Kahn
Entities hereby also agree to comply with all of the obligations in clause (a),
(c), (d), (e), (f), (g), (h), (i), (j), and (k) of Section 6 until the
termination date set forth in Section 2.4 of this Amendment No. 2.
Section 2.3. The Kahn Entities hereby agree that their obligations in Section 7
of the Agreement are hereby extended to include WEDC 2010 annual shareholders’
meeting so that the Kahn Entities agree to vote all shares of Common Stock
beneficially owned by them for each of WEDC’s nominees for election to the
Board, as proposed by WEDC’s Corporate Governance and Nominating Committee and
approved by the Board. In addition, from the date hereof until the termination
date set forth in Section 2.4 of this Amendment No. 2, the Kahn Entities shall,
and shall cause their respective officers, directors, employees, representatives
and agents to, vote any shares of Common Stock beneficially owned by them in
connection with any matter or proposal submitted to a vote of WEDC’s
shareholders as recommended by a majority of the members of the Board.
Section 2.4. Notwithstanding the termination provisions of Section 9 of the
Agreement, the Kahn Entities’ obligations under this Amendment No. 2 shall
continue until two business days following the 2010 WEDC annual meeting of
shareholders.
Section 2.5. Notwithstanding Section 2.4 above, until the later of (i) the end
of Mr. Kahn’s service on the Board, or (ii) two business days following the 2010
WEDC annual meeting of shareholders, the Kahn Entities shall not, and shall
cause their respective officers, directors, employees, representatives and
agents not to, in any manner, directly or indirectly, form, join or in any way
participate in any “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) with respect to the Common Stock (other than a group comprised
solely of the Kahn Entities), or seek, alone or in concert with others, (1) to
acquire substantially all the assets of WEDC without approval from the Board,
(2) to acquire shares of the Common Stock in excess of the Maximum Threshold, as
of the date of such acquisition (based upon the number of shares of Common Stock
issued and outstanding as set forth in the most recent Quarterly Report on Form
10-Q or Annual Report on Form 10-K filed by WEDC with the SEC prior to the date
of such acquisition), without approval from the Board, (3) for so long as shares
of the Common Stock are listed on the NASDAQ Global Market or any other
publicly-traded exchange (each, an “Exchange”), to sell shares of Common Stock
in a privately negotiated transaction not open to other shareholders of WEDC at
a price greater than the average closing price of the Common Stock as reported
by the applicable Exchange over the five (5) day trading period immediately
preceding the date of such sale, without approval from the Board, or (4) take or
seek to take, or cause or seek to cause others to take, directly or indirectly,
any action inconsistent with the actions identified in items (1), (2), and
(3) of this sentence without approval from the Board.

 

3



--------------------------------------------------------------------------------



 



Section 3.1. WEDC and the Kahn Entities may disclose the existence of this
Amendment No. 2 after its execution pursuant to mutual agreement of WEDC and the
Kahn Entities and no Party hereunder shall make any other public release(s)
regarding the matters hereof. Notwithstanding the foregoing, (i) WEDC may file a
Current Report on Form 8-K with the Securities Exchange Commission disclosing
any information with respect to this Amendment No. 2 reasonably required under
such form, and (ii) the Kahn Entities may file an Amendment to the 13D with the
SEC disclosing any information with respect to this Amendment No. 2 reasonably
required under such form and may attach this Amendment No. 2 as an Exhibit to
such Amendment to the 13D. The Kahn Entities hereto agree that they shall
continue to comply with the obligations set forth in the last sentence of
Section 10 of the Agreement until two business days following the 2010 WEDC
annual meeting of shareholders.
Section 3.2. Except as specifically amended pursuant to the terms of this
Amendment No. 2, the terms and provisions of the Agreement shall remain in full
force and effect.
Section 3.3. This Amendment No. 2 may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.
[signatures on following page]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed by their duly authorized representatives as of the day and year first
written above.

                  White Electronic Designs Corporation       Wynnefield Partners
Small Cap Value, L.P.
 
               
By:
  /s/ Gerald R. Dinkel       By:   /s/ Nelson Obus
 
               
Name:
  Gerald R. Dinkel           Its: General Partner
Title:
  President and Chief Executive Officer            
 
                Caiman Partners, L.P.       Kahn Capital Management LLC
 
               
By:
  /s/ Brian R. Kahn       By:   /s/ Brian R. Kahn
 
               
Its:
  General Partner       Its:   Manager
 
               

Other Parties:

     
 
   
/s/ Paul D. Quadros
  /s/ Jack A. Henry
 
   
Paul D. Quadros, a shareholder
  Jack A. Henry, a shareholder
 
   
/s/ Thomas M. Reahard
  /s/ Thomas J. Toy
 
   
Thomas M. Reahard, a shareholder
  Thomas J. Toy, a shareholder
 
   
/s/ Edward A. White
 
   
Edward A. White, a shareholder
   

SIGNATURE PAGE TO AMENDMENT
NO. 2

 

 